UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO. 11-0696

                                PASCO K. ALTOVILLA, APPELLANT,

                                                  V.

                                      ERIC K. SHINSEKI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                       Before HAGEL, MOORMAN, and DAVIS, Judges.

                                             ORDER

       On February 28, 2011, Pasco K. Altovilla, who was then self represented, filed a Notice of
Appeal from a February 23, 2011, Board of Veterans' Appeals (Board) decision. On March 13,
2012, the Court stayed proceedings to permit Mr. Altovilla to obtain counsel. On April 16, 2012,
Mr. Altovilla's current counsel filed an appearance and, on April 19, 2012, the Court lifted the stay
of proceedings and submitted the appeal to a panel.

         The following day, Mr. Altovilla, through his newly retained counsel, filed a motion for leave
to file a supplemental brief, as he had previously submitted an informal brief while self represented.
On May 21, 2012, prior to the Court acting on this motion, the parties filed a joint motion for partial
remand.

       The Court will now grant the joint motion for partial remand and dismiss Mr. Altovilla's
motion for leave to file a supplemental brief as moot.

       Upon consideration of the foregoing, it is

       ORDERED that Mr. Altovilla's motion for leave to file a supplemental brief is DISMISSED
as moot. It is further

       ORDERED that the parties' joint motion for partial remand is GRANTED. It is further

         ORDERED that the February 23, 2011, Board decision is VACATED and the matter of
entitlement to an effective date earlier than January 9, 2004, for the grant of service connection for
left ear defective hearing is REMANDED for further proceedings consistent with the contents of the
joint motion incorporated herein. Under Rule 41(b) of the Court's Rules of Practice and Procedure,
this order is the mandate of the Court.

DATED: June 7, 2012                                                    PER CURIAM.